DETAILED ACTION
    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35 U.S.C not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 1, 5, 6, 11 and 16 have been amended. 
No new claims have been added.
No claims have been cancelled.
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to prior art rejection of the pending claims are moot in view of new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ashish Kundu et al. US 20140181984 (hereinafter Kundu) in view of Shalom Shimoni et al. US 20140013325 (hereinafter Shimoni) and further in view of John Coster et a US 20200133707 (hereinafter Coster).
As per claim 1, Kundu teaches: A system to facilitate datacenter security, comprising:
a processor; and a non-transitory machine-readable medium storing instructions
(Kundu: fig. 1) that, when executed, cause the processor to execute a security manager to:
determine a plurality of resources that are to be provided to execute a workload (determination is made over virtual machine instances (resources) processing a solution (workflow) Kundu: para. 83);
generate an aggregated signature using the resource signatures generated for each of the plurality of resources (“Condensed signature: The aggregate signature scheme computes the aggregate signature of the topology, solutions, virtual machine instances, or solution registry. Groups of chunks of the topology, solutions, virtual

Kundu does not teach; however, Shimoni discloses: receive one or more characteristics associated with each of the plurality of resources (the information about virtual machines owners (characteristics) are obtained. Shimoni para. 6 and 39);
generate a resource signature for each of the plurality of resources using the one or more characteristics associated with each resource (“The signature validation component 124 can access (block 602 of FIG. 6) the digital signature 130-A to identify the contact information for the owner in response to determining occurrence of a defined event associated with the particular virtual machine 104-A. The signature validation component 124 can then initiate (block 604 of FIG. 6) an electronic communication to the owner using the contact information.” Shimoni para. 6 and 39. Also, “A signing component generates digital signatures which identify owners of the virtual machines and associates the digital signatures with the virtual machines. Shimoni, Abs.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kundu with the methods of Shimoni to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to associate a resource to a source or certain characteristics.
associate the aggregated signature with the workload (a profiling server associates signatures of system resources to workloads. Coster: para. 30).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kundu and Shimoni with the teaching of Coster to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to ensure proper and secure execution of codes.
As per claim 2, the rejection of claim 1 is incorporated herein. Kundu does not teach; however, Shimoni discloses: a resource signature comprises a hash value generated by applying a hash function on a string of data including the characteristics associated with the plurality of resources (Shimoni: para.30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kundu with the methods of Shimoni to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to utilize system resources in an efficient manner.
As per claim 3, the rejection of claim 2 is incorporated herein. Kundu does not teach; however, Shimoni discloses: the characteristics comprise one or more attributes of a resource (owner information is utilized: Shimoni: para.30).


As per claim 11, this claim defines a method that corresponds to the system of claim 1 and does not define beyond limitations of claim 1. Therefore, claim 11 is rejected with the same rational as in the rejection of claim 1.
As per claim 12, this claim defines a method that corresponds to the system of claim 2 and does not define beyond limitations of claim 2. Therefore, claim 12 is rejected with the same rational as in the rejection of claim 2.
As per claim 13, this claim defines a method that corresponds to the system of claim 3 and does not define beyond limitations of claim 3. Therefore, claim 13 is rejected with the same rational as in the rejection of claim 3.
As per claim 16, this claim defines a non-transitory machine-readable medium storing instructions that corresponds to the method of claim 11 and does not define beyond limitations of claim 11. Therefore, claim 16 is rejected with the same rational as in the rejection of claim 11.
As per claim 17, this claim defines a non-transitory machine-readable medium storing instructions that corresponds to the method of claim 12 and does not define beyond limitations of claim 12. Therefore, claim 17 is rejected with the same rational as in the rejection of claim 12.
As per claim 18, this claim defines a non-transitory machine-readable medium storing instructions that corresponds to the method of claim 13 and does not define beyond limitations of claim 13. Therefore, claim 18 is rejected with the same rational as in the rejection of claim 13.

Claims 4, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kundu in view of Shimoni in view of Coster and further in view of Ravosh et al. Samari US 20140108441 (hereinafter Samari).
As per claim 4, the rejection of claim 3 is incorporated herein. The combination of Kundu, Shimoni and Coster does not teach; however, Samari discloses: the security manager further generates a table comprising each of the resource signatures (the look up table and, classification of the signatures. Samari: fig. 18 and para. 117).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kundu, Shimoni and Coster with the teaching of Samari to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to enhance management of data.
As per claim 14, this claim defines a method that corresponds to the system of claim 4 and does not define beyond limitations of claim 4. Therefore, claim 14 is rejected with the same rational as in the rejection of claim 4.


As per claim 19, this claim defines a non-transitory machine-readable medium storing instructions that corresponds to the method of claim 14 and does not define beyond limitations of claim 14. Therefore, claim 19 is rejected with the same rational as in the rejection of claim 14.

Claims 5, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kundu in view of Shimoni in view of Coster in view of Samari and further in view of Tim Griffith et al. US 20090320045 (hereinafter Griffith).
As per claim 5, the rejection of claim 4 is incorporated herein. The combination of Kundu, Shimoni, Coster and Samari does not teach; however, Samari discloses: the security manager further performs a ranking operation to determine an order of each of the resource signatures in the table (ranking of the digital signatures based on the time of creation of the signatures and/or the location. Samari: para. 117) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kundu, Shimoni and Coster with the teaching of Samari to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to enhance management of data.
The combination of Kundu, Shimoni, Coster and Samari does not teach; however, Griffith discloses: the ranking operation is based on a resource type priority (“The policy of selection can be any suitable function, but a priority algorithm based on load of the resource, speed of the resource and predicted load of the storage type 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kundu, Shimoni, Coster and Samari with the teaching of Griffith to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to comply with a set policy.
As per claim 15, this claim defines a method that corresponds to the system of claim 5 and does not define beyond limitations of claim 5. Therefore, claim 15 is rejected with the same rational as in the rejection of claim 5.
As per claim 20, this claim defines a non-transitory machine-readable medium storing instructions that corresponds to the method of claim 15 and does not define beyond limitations of claim 15. Therefore, claim 20 is rejected with the same rational as in the rejection of claim 15.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kundu in view of Shimoni in view of Coster and further in view of Albert Gordo Soldevila US 20160277190 (hereinafter Soldevila).
As per claim 6, the rejection of claim 1 is incorporated herein. The combination of Kundu, Shimoni and Coster does not teach; however, Soldevila discloses: aggregated signature is used to authenticate the workload prior to execution of the workload (“the set of authorized signatures 30 is aggregated by the authenticator 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kundu, Shimoni and Coster with the teaching of Soldevila to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to protect system resources from unauthorized access.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kundu in view of Shimoni in view of Coster and further in view of Mayel Espino US 20200184026 (hereinafter Espino).
As per claim 7, the rejection of claim 3 is incorporated herein. The combination of Kundu, Shimoni and Coster does not teach; however, Espino discloses: plurality of resources are located within a rack (Espino: para. 110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kundu, Shimoni and Coster with the teaching of Espino to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to further centralizing system resources.
As per claim 8, the rejection of claim 7 is incorporated herein. The combination of Kundu, Shimoni and Coster does not teach; however, Espino discloses: the plurality of resources comprise server, storage, networking and software resources (Espino: para. 110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kundu, Shimoni and Coster with the teaching of Espino to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to further centralizing system resources.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kundu in view of Shimoni in view of Coster in view of Espino and further in view of WANG Wei-Chun Wang et al. US 20170109531 (hereinafter Wang).
As per claim 9, the rejection of claim 7 is incorporated herein. The combination of Kundu, Shimoni, Coster and Espino does not teach; however, Wang discloses: the security manager further generates a rack signature based on characteristics of the rack (“In some implementations, a security module can compare a [generated] signature signed for each executable image of the rack system with signatures in an authorized database, and invoke an unsigned bootable image by overriding the signature with a gold key from a controller (e.g., BMC) of the rack system.” Wang: para. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kundu, 
As per claim 10, the rejection of claim 9 is incorporated herein. The combination of Kundu, Shimoni, Coster and Espino does not teach; however, Wang discloses: the aggregated signature comprises the rack signature and the resource signatures (Wang. Abs.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kundu, Shimoni, Coster and Espino with the teaching of Wang to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to detect unauthorized component in a rack.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/           Primary Examiner, Art Unit 2493